Case 1:19-cv-00788-NG-SMG Document 1 Filed 02/08/19 Page 1 of 12 PageID #: 1




  UNITED STATES DISTRICT COURT FOR THE
  EASTERN DISTRICT OF NEW YORK

  -----------------------------------------------------------------
  JOE HAND PROMOTIONS, INC., as
  Broadcast Licensee of the August 26, 2017
  Mayweather vs. McGregor Match,
                                                                        COMPLAINT
                                      Plaintiff,

           -against-                                                    Civil Action No.

  ROBERT DISLA Individually, and as officer, director,
  shareholder and/or principal of NORTHERN CAFE
  INC. d/b/a NORTHERN CAFÉ,

  and

  NORTHERN CAFE INC. d/b/a NORTHERN CAFÉ,

                                      Defendants.
  -------------------------------------------------------------------


           Plaintiff, JOE HAND PROMOTIONS, INC. (hereinafter “Plaintiff”), by their

  attorneys, LONSTEIN LAW OFFICE, P.C., complaining of the Defendants herein

  respectfully sets forth and alleges, as follows:

                                    JURISDICTION AND VENUE

           1. This is a civil action seeking damages for violation of 47 U.S.C. §§ 553 or 605,

  et seq. (The “Telecommunications Act”) and for copyright infringement under the

  copyright laws of the U.S. (17 U.S.C. §101, et seq.).

           2. This Court has jurisdiction under 17 U.S.C. §101, et seq. and 28 U.S.C.

  Section §1331, which states that the district courts shall have original jurisdiction of all
Case 1:19-cv-00788-NG-SMG Document 1 Filed 02/08/19 Page 2 of 12 PageID #: 2




  civil actions arising under the Constitution, laws, or treaties of the United States; and 28

  U.S.C. Section §1338(a) (copyright).

         3. Upon information and belief, venue is proper in this court because, inter alia, a

  substantial part of the events or omissions giving rise to the claim occurred within Queens

  County, which is within the Eastern District of New York (28 U.S.C. § 1391(b) and 28

  U.S.C. 112(c)).

         4. This Court has personal jurisdiction over the parties in this action. Defendants

  to this action had or has an agent or agents who has or have independently transacted

  business in the State of New York and certain activities of Defendants giving rise to this

  action took place in the State of New York; more particularly, Defendants acts of

  violating federal laws and the proprietary rights of Plaintiff, as distributor of the satellite

  programming transmission signals took place within the State of New York. Moreover,

  upon information and belief, Defendants have their principal place of business within the

  State of New York; thus, this Court has personal jurisdiction over Defendants.

                                        THE PARTIES

         5. The Plaintiff is a Pennsylvania Corporation with its principal place of business

  located at 407 East Pennsylvania Boulevard, Feasterville, Pennsylvania 19053.

         6. By contract, Plaintiff was granted the exclusive rights of distribution and

  public performance as to commercial establishments for the Mayweather vs. McGregor

  Match, including all undercard matches and the entire television Broadcast, scheduled for

  August 26, 2017, via closed circuit television, encrypted “IPTV”, cable or via encrypted


                                               -2-
Case 1:19-cv-00788-NG-SMG Document 1 Filed 02/08/19 Page 3 of 12 PageID #: 3




  satellite signal (hereinafter referred to as the “Broadcast”).

         7. Upon information and belief the Defendant, ROBERT DISLA, resides at 101-

  13 Northern Boulevard, Apt. 2, Corona, NY 11368.

         8. Upon information and belief the Defendant, ROBERT DISLA, was an officer,

  director, shareholder and/or principal of NORTHERN CAFE INC. d/b/a NORTHERN

  CAFÉ, and is doing business as NORTHERN CAFÉ located at 101-13 Northern

  Boulevard, Corona, NY 11368 (hereinafter referred to as the “Establishment”).

         9.    Upon information and belief the Defendant, ROBERT DISLA, was the

  individual with supervisory capacity and control over the activities occurring within the

  Establishment on August 26, 2017.

         10.    Upon information and belief the Defendants, ROBERT DISLA and

  NORTHERN CAFE INC., received a financial benefit from the operations of

  NORTHERN CAFE INC. d/b/a NORTHERN CAFÉ, on August 26, 2017.

         11.     Upon information and belief, Defendant, ROBERT DISLA, was the

  individual with close control over the internal operating procedures and employment

  practices of NORTHERN CAFÉ on August 26, 2017.

         12.     Upon information and belief, Defendant, ROBERT DISLA, was present at

  the Establishment during the exhibition of the Broadcast on August 26, 2017.

         13.     Upon information and belief, Defendants, ROBERT DISLA and

  NORTHERN CAFE INC., authorized the exhibition of the Broadcast at the

  Establishment on August 26, 2017.


                                                -3-
Case 1:19-cv-00788-NG-SMG Document 1 Filed 02/08/19 Page 4 of 12 PageID #: 4




           14.    Upon information and belief, Defendants, ROBERT DISLA and

  NORTHERN CAFE INC., received a commercial benefit by not paying the commercial

  licensing fee to the Plaintiff for the Broadcast and obtaining same through alternative

  means.

           15.    Upon information and belief, the Establishment known as NORTHERN

  CAFÉ had an estimated fire code occupancy of 1-50 people on August 26, 2017.

           16. Upon information and belief, the Defendant, NORTHERN CAFE INC. d/b/a

  NORTHERN CAFÉ, is a business entity, the exact nature of which is unknown, having

  its principal place of business at 101-13 Northern Boulevard, Corona, NY 11368.

           17. Upon information and belief, the Defendant, NORTHERN CAFE INC., is a

  domestic corporation that was formed and is licensed to do business in the State of New

  York.

                                           COUNT I

           18. Plaintiff hereby incorporates by reference all of the allegations contained in

  paragraphs “1" through “17,” inclusive, as though set forth herein at length.

           19. Plaintiff’s Broadcast originated via satellite uplink and was subsequently re-

  transmitted to cable systems and satellite companies via satellite signal.

           20. Plaintiff, for a licensing fee, entered into licensing agreements with various

  entities in the State of New York, allowing them to publicly exhibit the Broadcast to their

  patrons. Upon payment of the appropriate fees, Plaintiff authorizes and allows customers

  to de-crypt, unscramble and receive the closed circuit, “IPTV”, cable or satellite


                                               -4-
Case 1:19-cv-00788-NG-SMG Document 1 Filed 02/08/19 Page 5 of 12 PageID #: 5




  Broadcast.

          21.   The Broadcast was also available for non-commercial, private viewing

  through Plaintiff or its authorized online platforms for residential Pay-Per-View purchase

  and consumption via the internet. Owners of commercial establishments wishing to

  avoid paying Plaintiff’s licensing fees can surreptitiously gain access to Plaintiff’s

  broadcasts by purchasing the programming online, without proper authorization, at

  residential rates, which are greatly discounted compared to the rates required for

  commercial entities and exhibit those broadcasts for their own commercial benefit and

  gain.

          22. In order for anyone to obtain the Broadcast through a website intended for

  private, non-commercial viewing, an individual purchaser would be provided with terms

  of service which specifically provide for non-commercial, personal use only.

          23. Upon information and belief, with full knowledge that the Broadcast was not

  to be received and exhibited by entities unauthorized to do so, the Defendants and/or their

  agents, servants, workmen or employees, without paying Plaintiff a fee or entering into an

  agreement with Plaintiff, unlawfully intercepted, received and/or de-scrambled Plaintiff’s

  Broadcast and did exhibit the Broadcast at NORTHERN CAFÉ located at 101-13

  Northern Boulevard, Corona, NY 11368 at the time of its transmission willfully and for

  purposes of direct or indirect commercial advantage or private financial gain. Defendants

  also advertised for the Broadcast on Facebook, making their actions clearly willful.

          24. Upon information and belief, Plaintiff alleges that Defendants effected


                                              -5-
Case 1:19-cv-00788-NG-SMG Document 1 Filed 02/08/19 Page 6 of 12 PageID #: 6




  unauthorized interception and receipt of Plaintiff’s Broadcast by ordering programming

  for residential use and subsequently displaying the programming at the commercial

  establishment known as NORTHERN CAFÉ for commercial gain without authorization,

  or by such other means which are unknown to Plaintiffs and known only to Defendants.

         25. Upon information and belief, Defendants and/or their agents, servants,

  workmen and/or employees intercepted Plaintiff’s signal and/or used a device to intercept

  Plaintiff’s Broadcast, which originated via satellite uplink and then re-transmitted via

  satellite or microwave signal to various cable and satellite systems. There are multiple

  illegal and unauthorized methods of accessing the Broadcast, including but not limited to

  the traditional ways of pirating a broadcast (1) splicing an additional coaxial cable line or

  redirecting a wireless signal from an adjacent residence into a business establishment, de-

  crypt, unscramble and receive the closed circuit, “IPTV”, cable or satellite Broadcast; (2)

  commercially misusing cable or satellite by registering same as a residence when it is, in

  fact, a business; or (3) taking a lawfully obtained box or satellite receiver from a private

  residence, into a business. Recently emerging over-the-top “OTT” technologies, used for

  the delivery of film and TV content via the internet, such as (1) Broadband or internet

  broadcast; and/or (2) Live Social Media Streaming (“Nano-Piracy”) are additional

  methods in which pirated material can be obtained without requiring users to subscribe to

  a traditional cable or satellite pay-tv service such as Comcast, DIRECTV or Time Warner

  Cable and are readily available to anyone with a Smartphone. The misuse of OTT

  technology can allow commercial misuse of residential broadcasting feeds through the


                                              -6-
Case 1:19-cv-00788-NG-SMG Document 1 Filed 02/08/19 Page 7 of 12 PageID #: 7




  internet from anywhere in the world. Each of the above described methods would allow

  Defendants to access the Broadcast unlawfully and without Plaintiffs authorization. Prior

  to engaging in discovery, Plaintiff is unable to determine the manner in which Defendants

  obtained the Broadcast. However, it is logical to conclude that Defendants utilized one of

  the above described methods or another to intercept and exhibit the Broadcast without

  entering into an agreement to obtain it lawfully from Plaintiff, the legal rights holder for

  commercial exhibition.

         26. 47 U.S.C. §605 (a) prohibits the unauthorized reception and publication or

  use of communications such as the transmission for which plaintiff had the distribution

  and public performance rights thereto.

         27. By reason of the aforementioned conduct, the aforementioned Defendants

  willfully violated 47 U.S.C. §605 (a).

         28. By reason of the aforementioned Defendants violation of 47 U.S.C. §605 (a),

  Plaintiff has a private right of action pursuant to 47 U.S.C. §605.

         29. As a result of the aforementioned Defendants willful violation of 47 U.S.C.

  §605 (a), Plaintiff is entitled to damages, in the discretion of this Court, under 47 U.S.C.

  §605 (e)(3)(C)(i)(II) and (ii) of up to the maximum amount of $110,000.00 as to each

  Defendant.

         30. Pursuant to 47 U.S.C. §605, Plaintiff is also entitled to an award of full costs,

  interest and reasonable attorney’s fees.




                                               -7-
Case 1:19-cv-00788-NG-SMG Document 1 Filed 02/08/19 Page 8 of 12 PageID #: 8




                                           COUNT II

            31. Plaintiff hereby incorporates paragraphs “1" through “17" and “19" through

  “25,” inclusive, as though fully set forth herein.

            32. Upon information and belief, with full knowledge that the Broadcast was not

  to be received and exhibited by entities unauthorized to do so, the Defendants and/or their

  agents, servants, workmen or employees did exhibit the Broadcast at the above-captioned

  address at the time of its transmission willfully and for purposes of direct or indirect

  commercial advantage or private financial gain.

            33.   47 U.S.C. §553 prohibits the unauthorized reception, interception and

  exhibition of any communications service offered over a cable system such as the

  transmission for which Plaintiff had the distribution and public performance rights as to

  commercial establishments thereto.

            34.   Upon information and belief, the Defendants individually, willfully and

  illegally intercepted said Broadcast when it was distributed and shown by cable television

  systems.

            35.    By reason of the aforementioned conduct, all of the aforementioned

  Defendants willfully violated 47 U.S.C. §553, thereby giving rise to a private right of

  action.

            36. As a result of the aforementioned Defendants willful violation of 47 U.S.C.

  §553, Plaintiff is entitled to damages, in an amount in the discretion of this Court, of up

  to the maximum amount of $60,000.00, plus the recovery of full costs, interest and


                                               -8-
Case 1:19-cv-00788-NG-SMG Document 1 Filed 02/08/19 Page 9 of 12 PageID #: 9




  reasonable attorney’s fees.

                                          COUNT III

          37. Plaintiff hereby incorporates paragraphs “1" through “19" and “29" through

  “25" and “32,” inclusive, as though fully set forth herein.

          38. Plaintiff is the copyright owner of the exclusive rights of distribution and

  public performance as to commercial establishments to the Broadcast, including all

  undercard matches and the entire television Broadcast, scheduled for August 26, 2017,

  via closed circuit television and via encrypted satellite signal.      The Certificate of

  Copyright registration has been issued by the U.S. Copyright Office. See U.S. Certificate

  of Copyright Registration No. PA 2-066-333. The Broadcast originated via satellite

  uplink and was subsequently re-transmitted to cable systems and satellite companies via

  satellite signal.

          39.    As a copyright holder of the above mentioned rights to the Broadcast,

  Plaintiff has rights to the Broadcast, including the right of distribution as well as the

  licensing to commercial establishments for the right to publicly exhibit same.

          40. Defendants never obtained the proper authority or license from Plaintiff to

  publicly exhibit the Mayweather v. McGregor Broadcast on August 26, 2017.

          41. Upon information and belief, with full knowledge that the Broadcast can only

  be exhibited within a commercial establishment by the purchasing of a license from

  Plaintiff, Defendants and/or their agents, servants, workmen or employees illegally

  intercepted and/or publicly displayed the Broadcast and exhibited same in his commercial


                                               -9-
Case 1:19-cv-00788-NG-SMG Document 1 Filed 02/08/19 Page 10 of 12 PageID #: 10




   establishment on August 26, 2017.

           42. Specifically, upon information and belief, the Defendants and/or their agents,

   servants, workmen and employees unlawfully obtained the Broadcast, enabling

   Defendants to publicly exhibit the Broadcast without paying the appropriate licensing fee

   to Plaintiff.

           43. By reason of the aforementioned conduct, the Defendants willfully violated

   17 U.S.C. §501(a).

           44. By reason of the aforementioned Defendants violation of 17 U.S.C. §501(a),

   Plaintiff has a private right of action pursuant to 17 U.S.C. §501 (b).

           45. As a result of Defendants willful infringement of Plaintiff’s copyrights and

   exclusive rights under copyright by advertising and subsequently displaying Plaintiff’s

   Broadcast, Plaintiff is entitled to damages, in the discretion of this Court, under 17 U.S.C.

   §504(c)(1) and 504(c)(2), of up to the maximum amount of $150,000.00.

           46. Plaintiff is further entitled to its attorney’s fees and costs pursuant to 17

   U.S.C. §505.

               WHEREFORE, the Plaintiff requests that judgment be entered in its favor and

against the Defendants, jointly and severally, granting to Plaintiff the following:

               (a) Declare that Defendant=s unauthorized exhibition of the August 26, 2017

               Mayweather/McGregor Program, violated the Federal Communications Act and

               that such violations were committed willfully and for purposes of Defendants’

               direct or indirect commercial advantage or for private financial gain.


                                                -10-
Case 1:19-cv-00788-NG-SMG Document 1 Filed 02/08/19 Page 11 of 12 PageID #: 11




            (b) On the first cause of action, statutory penalties in an amount, in the discretion

            of this Court, against Defendants, jointly and severally, for a recovery between

            $1,000 and $10,000 as to each Defendant pursuant to 47 U.S.C. §605 and

            enhanced damages of up to $100,000.00 for each defendant, jointly and severally,

            for their willful violation of 47 U.S.C. §605; and

            (c) On the second cause of action, statutory penalties in an amount, in the

            discretion of this Court, against Defendants, jointly and severally, of up to the

            maximum amount of $10,000.00 as to each Defendant for their violation of 47

            U.S.C. §553 and enhanced damages of up to $50,000.00 for their willful violation

            of 47 U.S.C. §553.

            (d) On the third cause of action, statutory penalties in an amount, in the discretion

            of this Court, against Defendants, jointly and severally, of up $30,000.00 pursuant

            to §504(c)(1) and enhanced damages in the amount of $150,000.00 pursuant to

            §504(c)(2) for their willful violation of 17 U.S.C. §501(a).

            (e) Attorney’s fees, interest, costs of suit as to each Defendant pursuant to 47 U. S.

            C. § 605 (e)(3) (B) (iii); and

            (e) Attorney’s fees, interest, costs of suit as to each Defendant pursuant to 47 U. S.

            C. §553 (c)(2)(C).

            (f) Attorney’s fees, interest, costs of suit as to the Defendants pursuant to 17

            U.S.C. §505, together with such other and further relief as this Court may deem

            just and proper.




                                             -11-
Case 1:19-cv-00788-NG-SMG Document 1 Filed 02/08/19 Page 12 of 12 PageID #: 12




Dated: February 8, 2019
       Ellenville, New York

                              JOE HAND PROMOTIONS, INC.

                              By: /s/Julie Cohen Lonstein
                              JULIE COHEN LONSTEIN, ESQ. (JL8521)
                              Attorney for Plaintiff
                              LONSTEIN LAW OFFICE, P.C.
                              190 South Main Street: P.O. Box 351
                              Ellenville, NY 12428
                              Tel: (845) 647-8500
                              Fax: (845) 647-6277
                              Email: Legal@signallaw.com
                              Our File No. JHP17-01NY-02




                                     -12-
